      Case 9:20-cv-00164-DLC-KLD Document 1 Filed 11/13/20 Page 1 of 4



Casey Heitz
PARKER, HEITZ & COSGROVE, PLLC
401 N. 31st Street, Suite 805
P.O. Box 7212
Billings, Montana 59103-7212
Ph: (406) 245-9991
Fax: (406) 245-0971
caseyheitz@parker-law.com

Jason S. Ritchie
RITCHIE MANNING KAUTZ LLP
175 North 27th Street, Suite 1202
Billings, MT 59101
Ph: (406) 601-1400
jritchie@rmkfirm.com

Attorneys for Defendants FNP, Inc., d/b/a First National Pawn; F N P of Montana,
Inc., d/b/a First National Pawn; FNP of Missoula, Inc., d/b/a First National Pawn;
FNPS, LLC; and First National Properties, LLC

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

TRAVIS BOOSE, individually and on behalf of )
similarly situated JOHN DOES 1-500,         ) Cause No. ______________
                                            )
                        Plaintiffs,         )
                                            )
              vs.                           ) NOTICE OF REMOVAL OF
                                            ) ACTION PURSUANT TO 28
FNP, INC., d/b/a FIRST NATIONAL PAWN; F ) U.S.C. §§ 1331; 1337(a) &
N P of MONTANA, INC., d/b/a FIRST           )         1441 (a)
NATIONAL PAWN; FNP of MISSOULA,             )
INC., d/b/a FIRST NATIONAL PAWN; FNPS, )
LLC; FIRST NATIONAL PROPERTIES, LLC; )
and DOES 1-5,                               )
                                            )
                        Defendants.         )
      Case 9:20-cv-00164-DLC-KLD Document 1 Filed 11/13/20 Page 2 of 4




             PLEASE TAKE NOTICE that Defendants FNP, Inc., d/b/a First

National Pawn; F N P of Montana, Inc., d/b/a First National Pawn; FNP of

Missoula, Inc., d/b/a First National Pawn; FNPS, LLC; and First National

Properties, LLC, hereby remove to this Court the State Court action described

below:

      1.     On October 16, 2020, an action was commenced in the Montana

Eleventh Judicial District Court, Flathead County, entitled Travis Boose, Plaintiff

v. FNP, Inc., d/b/a First National Pawn; F N P of Montana, Inc., d/b/a First

National Pawn; FNP of Missoula, Inc., d/b/a First National Pawn; FNPS, LLC;

and First National Properties, LLC, Defendants. A copy of the complaint is

attached as exhibit 1.

      2.     Defendants were served with a copy of the complaint on Friday,

October 30, 2020. Therefore, this Notice of Removal is filed within thirty days

of service of the Complaint on Defendants as required by 28 U.S.C. § 1446(b).

      3.     Federal question jurisdiction under 28 U.S.C. §§ 1331, 1337(a) &

1441(a), is proper as the Plaintiff’s claims arise under the Fair Labor Standards

Act, 29 U.S.C. 201, et seq., and removal is appropriate pursuant to Breuer v. Jim’s

Concrete of Brevard, Inc., 538 U.S. 699, 123 S.Ct. 1882, 154 L.Ed.2d 923 (2003).

      4.     Plaintiff’s Complaint also sets out a state wage claim under the
      Case 9:20-cv-00164-DLC-KLD Document 1 Filed 11/13/20 Page 3 of 4



Montana Minimum Wage and Wage Protection Act. This Court has

supplemental jurisdiction over this claim pursuant to 28 U.S.C. § 1367(a) because

it arises out of the same operative facts as Plaintiff’s claim under the FLSA and

“form[s] part of the same case or controversy under Article III of the United States

Constitution.” 28 U.S.C. § 1367(a).

      5.       A copy of this notice of removal has been mailed to the following

individuals:

      Don C. St. Peter, Esq.
      Michael O'Brien, Esq.
      Logan Nutzman, Esq.
      St. Peter Law Offices, P.C.
      2620 Radio Way
      P.O. Box 17255
      Missoula, MT 59808

      Peg Allison
      Clerk of District Court, Flathead County
      920 S. Main, Ste 300
      Kalispell, MT 59901-5400
     Case 9:20-cv-00164-DLC-KLD Document 1 Filed 11/13/20 Page 4 of 4




DATED this 13th day of November, 2020.

                            PARKER, HEITZ & COSGROVE, PLLC
                            401 N. 31st Street, Suite 805
                            P.O. Box 7212
                            Billings, Montana 59103-7212

                            /s/ Casey Heitz
                            __________________________________
                            Casey Heitz
                            Attorney for Defendants FNP, Inc., d/b/a First
                            National Pawn; F N P of Montana, Inc., d/b/a First
                            National Pawn; FNP of Missoula, Inc., d/b/a First
                            National Pawn; FNPS, LLC; and First National
                            Properties, LLC

DATED this 13th day of November, 2020.


                            RITCHIE MANNING KAUTZ PLLP
                            Jason S. Ritchie
                            175 North 27th Street, Suite 1206
                            Billings, MT 59101

                            /s/ Jason S. Ritchie
                            __________________________________
                            Jason S. Ritchie
                            Attorney for Defendants FNP, Inc., d/b/a First
                            National Pawn; F N P of Montana, Inc., d/b/a First
                            National Pawn; FNP of Missoula, Inc., d/b/a First
                            National Pawn; FNPS, LLC; and First National
                            Properties, LLC
